Citation Nr: 1612387	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The RO identifies the January 2013 rating decision (which denied service connection for a right shoulder condition) as the decision currently on appeal.  See May 2015 VA Form 8.  However, the record reflects that the January 2012 rating decision, which also denied service connection for a right shoulder condition, is not final.  Following the January 2012 rating decision, the Veteran filed a timely notice of disagreement, and subsequently withdrew his appeal.  See April 2012 correspondence.  In October 2012, he filed a request to reopen and submitted additional medical evidence.  See October 2012 Dr. G.A. opinion.  

Because it was filed within the appeal period, the October 2012 request to reopen may be liberally construed as another notice of disagreement to the January 2012 rating decision.  Thus, despite the prior request to withdraw his appeal, the Veteran filed a timely notice of disagreement to the January 2012 rating decision, and it is not final.  In the alternative, even if October 2012 request to reopen does not constitute a notice of disagreement, it nonetheless contains new and material evidence and it was submitted within one year of the January 2012 rating decision.  In either scenario, the January 2012 rating decision is not final.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.




FINDING OF FACT

The evidence is at least in equipoise regarding whether the Veteran's right shoulder osteoarthritis was caused by repetitive trauma during active service. 


CONCLUSION OF LAW

The Veteran's right shoulder osteoarthritis was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran satisfies the current disability requirement in light of multiple diagnoses of right shoulder osteoarthritis.  The Veteran asserts his disability was caused by repetitive use of his right arm in Vietnam while he performed general canvas shop duties including lying, cutting, and sewing canvas for manufacturing reel covers, awnings, and boat covers.  This involved many hours of repetitive lifting, pushing, pulling, and sewing heavy materials.  These duties are reflected in a September 1967 report of enlisted performance evaluation, which notes the Veteran's willingness to work extra hours to complete tasks.  His ship mate has also verified the repetitive and difficult nature of his work during service.  See November 2011 buddy statement.

The remaining issue for the Board to resolve is whether sufficient evidence exists of a nexus between the Veteran's current right shoulder osteoarthritis and the repetitive trauma he sustained during active service.  

In this regard, a November 2012 VA examiner concluded it is less likely than not the Veteran's right shoulder condition is related to service.  The examiner relied on the lack of documentation of shoulder pain since active service (until roughly 2003) and the normal exit examination in 1969.  He suggests the Veteran's right shoulder arthritis developed recently because a November 2003 medical pain clinics report only lists a diagnosis of myofascial pain syndrome, and a formal diagnosis of arthritis was made only within the last few years.  The examiner lists the Veteran's age; sports such as tennis, golf, and basketball; his job as a chiropractor; and genetics as likely causes of his right shoulder osteoarthritis.   

On the other hand, the record includes two positive opinions written by a VA neurologist, Dr. "G.A."  In October 2012, Dr. G.A. physically examined the Veteran and determined the damage to the right shoulder joint, and subsequent mechanical deterioration, was caused by duties during service.  He states the Veteran's condition requires surgery.  In January 2013, he wrote a second opinion following review of the entire claims file.  He points out that the November 2003 medical pain clinics report diagnosing myofascial pain syndrome did not include any imaging studies to rule out arthritis.  He opines the Veteran's chronic end stage osteoarthritis developed over several decades, and a delayed appearance of symptoms is consistent with this type of degenerative musculoskeletal disease.  

Lastly, in October 2014, a disability benefits questionnaire was completed by a private physician, Dr. "D.D." He opines the Veteran's right shoulder condition is more likely than not a direct result of the physical traumas suffered during military service.   Dr. D.D. reviewed the entire claims file and performed and in-person examination prior to completing the questionnaire. 

The Board finds the opinions offered by Dr. "G.A." and Dr. "D.D." persuasive.  Given the repetitive trauma that the Veteran sustained during active service, it is reasonable he developed osteoarthritis in his dominant right shoulder and that he experienced a delayed onset of symptoms.  

On the other hand, the Board finds the November 2012 VA opinion less persuasive.  Significantly, the examiner suggests the Veteran did not have right shoulder arthritis in November 2003 because the medical pain clinics report only diagnoses myofascial pain syndrome.  However, as Dr. G.A. points out, it is reasonable the Veteran's current end stage arthritis developed over several years and it initially went undiagnosed because diagnostic imaging was not performed.  
 
The November 2012 VA examiner also relies heavily on the Veteran's age of 65, a time when "diagnosis of arthritis in both shoulders is more common."  See November 2012 VA examination P. 54.  However, the examiner concedes the Veteran's osteoarthritis is "much worse in the right" than the left.  Id. P. 8.  Imaging from December 2011 showed "minimal if any degenerative osteoarthritis" in the left.  Id. P. 50.  If the Veteran's end stage arthritis in his dominant right shoulder is due to age, the Board would expect to find an appreciable (albeit less) amount of arthritis in the left shoulder.  Yet, there is practically none.  

Notwithstanding the perceived inconsistencies of the November 2012 VA opinion, the record contains two credible medical opinions favorable to the Veteran compared to one opinion that is negative.  Each physician is competent to opine on the etiology of the Veteran's right shoulder osteoarthritis.  The weight of the evidence is, at the very least, evenly balanced regarding whether a nexus exists between the repetitive trauma sustained in service and the Veteran's current right shoulder osteoarthritis.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for right shoulder osteoarthritis is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


